Exhibit 10.25






VERITIV CORPORATION
FORM OF PERFORMANCE-BASED UNIT AWARD AGREEMENT
(ROIC, Packaging Gross Profit Dollar Growth & Relative TSR Modifier)
This certifies that Veritiv Corporation (the “Company”) grants to the Grantee
named below, subject to the provisions of the Veritiv Corporation 2014 Omnibus
Incentive Plan (the “Plan”) and this Performance-Based Unit Award Agreement
(this “Award Agreement”), including the attached terms and conditions (which are
incorporated herein and made a part of this Award Agreement), an Award of the
target number of units (the “Performance-Based Units”) set forth below on the
Grant Date set forth below. Capitalized terms used but not defined in this Award
Agreement shall have the meanings assigned to such terms in the Plan. This Award
represents the contingent right to receive a cash incentive equal to all, a
portion or a multiple (not to exceed 200%) of the target number of
Performance-Based Units, subject to the achievement of the applicable
Performance Goals based on ROIC, Packaging GP$ Growth and Relative TSR (each as
defined below) and the other terms and conditions of this Award Agreement and
the Plan. The amount of such incentive paid to the Grantee will be equal to
$1.00 multiplied by the number of Performance-Based Units that become earned and
vested pursuant to the terms of this Award Agreement.
Name of Grantee:    [[FIRSTNAME]] [[LASTNAME]]


Target Number of
Performance-Based Units:   [[SHARESGRANTED]]


Grant Date:     [[GRANTDATE]]


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Grant Date, and the Grantee has also
executed this Award Agreement.


VERITIV CORPORATION


__________________________________
By:
Title:
I acknowledge that I have received a copy of the Plan and that I have carefully
reviewed the terms of this Award Agreement (including the attached terms and
conditions) and wish to be eligible to receive the Award described herein. I
agree to comply with the terms of this Award Agreement (including the attached
terms and conditions) in order to be eligible to receive this Award.


GRANTEE


___________________________________
[[FIRSTNAME]] [[LASTNAME]]





--------------------------------------------------------------------------------



VERITIV CORPORATION
TERMS AND CONDITIONS OF
PERFORMANCE-BASED UNIT AWARD
Veritiv Corporation (the “Company”) has granted an Award of Performance-Based
Units under the Plan to the Grantee named in this Award Agreement, subject to
the provisions of the Plan and the terms and conditions set out below, which are
incorporated into and made a part of this Award Agreement. Capitalized terms
used but not defined in this Award Agreement shall have the meanings set forth
in the Plan.
1.Performance Goals.
(a)Return on Invested Capital. Subject to the TSR Modifier determined in
accordance with Section 2 below, [ ] percent [ ](%) of the Performance-Based
Units granted pursuant to this Award Agreement shall be earned based on the
achievement of specified levels of ROIC (as defined below) for each of the
Company’s[ ], [ ] and [ ] fiscal years (each a “Performance Period,” and
collectively the “Performance Period”), in accordance with the following
performance matrix specifying the applicable threshold, target and maximum
performance and Achievement Levels for each Performance Period. Following the
end of each Performance Period, the Administrator shall determine the level of
achievement for such Performance Period, calculated as a percentage of the
target level (the “Achievement Level”). After the end of the final Performance
Period, but prior to the application of the TSR Modifier, the Administrator
shall calculate the payout percentage of the portion of the Award relating to
ROIC, which shall be equal to the average of the Achievement Levels for each of
the Performance Periods. For purposes of this Agreement, “ROIC” shall mean the
Company’s (i) Net Operating Profit for the Performance Period, divided by the
sum of (ii) Average Net Working Capital for the four fiscal quarters during the
Performance Period and (iii) Average Property, Plant and Equipment for the four
fiscal quarters during the Performance Period, each as determined by the
Administrator in a manner consistent with the Company’s financial statements.
“Net Operating Profit” shall mean Adjusted EBITDA (Earnings before interest,
income taxes, depreciation and amortization, restructuring charges, integration
and acquisition, stock-based compensation expense, changes in the LIFO reserve,
non-restructuring asset impairment charges, non-restructuring severance charges,
non-restructuring pension charges, net, fair value adjustments related to
contingent liabilities assumed in mergers and acquisitions and certain other
adjustments) minus depreciation minus amortization and then multiplied by 0.74.

Performance LevelFY[ ] ROICFY [ ] ROICFY [ ] ROICAchievement Level for each
Fiscal Year, as a Percentage of Target*Maximum[ ]% or Above[ ]% or Above[ ]% or
Above[ ]%Target[ ]%[ ]%[ ]%100%Threshold[ ]%[ ]%[ ]%[ ]%Below ThresholdBelow [
]%Below [ ]%Below [ ]%0%

* For performance between the established levels, the Achievement Level will be
based on linear interpolation between such levels.
2

--------------------------------------------------------------------------------



(b)Packaging Gross Profit Dollar Growth. Subject to the TSR Modifier determined
in accordance with Section 2 below, [ ] percent ([ ]%) of the Performance-Based
Units granted pursuant to this Award Agreement shall be earned based on the
achievement of specified levels of Packaging GP$ Growth (as defined below) for
each of the Company’s [ ], [ ] and [ ] Performance Periods, in accordance with
the following performance matrix specifying the applicable threshold, target and
maximum performance and Achievement Levels for each Performance Period).
Following the end of each Performance Period, the Administrator shall determine
the Achievement Level for such Performance Period, calculated as a percentage of
the target level. After the end of the final Performance Period, but prior to
the application of the TSR Modifier, the Administrator shall calculate the
payout percentage of the portion of the Award relating to Packaging GP$ Growth,
which shall be equal to the average of the Achievement Levels for each of the
Performance Periods. For purposes of this Agreement, “Packaging GP$ Growth”
shall mean Net Sales for the Packaging segment minus cost of products sold for
the Packaging segment and excluding the impact of LIFO (last in, first out)
accounting of inventory for the Performance Period, as determined by the
Administrator in a manner consistent with the Company’s financial statements.

Performance LevelFY [ ] Packaging GP$ GrowthFY [ ] Packaging GP$ GrowthFY [
]Packaging GP$ GrowthPayout Level for each Fiscal Year, as a Percentage of
Target*Maximum[ ]% or Above[ ]% or Above[ ]% or Above[ ]%Target[ ]%[ ]%[
]%100%Threshold[ ]%[ ]%[ ]%[ ]%Below ThresholdBelow [ ]%Below [ ]%Below [ ]%0%

* For performance between the established levels, the Achievement Level will be
based on linear interpolation between such levels.
(c)With respect to each of the Performance Goals set forth above, the
Administrator may in its sole discretion modify the Performance Goal or the
related minimum acceptable level of achievement, in whole or in part, as the
Administrator deems appropriate and equitable (i) to reflect a change in the
business, operations, corporate structure or capital structure of the Company or
its Affiliates, the manner in which it conducts its business, or other events or
circumstances; or (ii) in the event that the Grantee’s responsibilities
materially change.
2.TSR Modifier. The percentage of Performance-Based Units earned based on ROIC
and the percentage of Performance-Based Units earned based on Packaging GP$
Growth, determined in accordance with Section 1, in each case will be subject to
a modifier based on the Company’s Relative TSR Performance (the "TSR Modifier"),
which may either increase the percentage payout by [ ] percentage points or
decrease the percentage payout by [ ] percentage points, as shown in the
following chart:

Relative TSR PerformanceTSR Modifier≥[ ]th percentileplus [ ] percentage
points≥[ ]th percentile – <[ ]th percentileno change≤[ ]th percentileminus [ ]
percentage points

3

--------------------------------------------------------------------------------



"Relative TSR Performance" means the percentile ranking of the Company’s Total
Shareholder Return among the members of the TSR Comparator Group during the
Measurement Period. For purposes of determining Relative TSR Performance:
(i)the companies included in the TSR Comparator Group shall be determined at the
beginning of the Measurement Period;
(ii)in the event of a stock split or recapitalization of the Company or any
member of the TSR Comparator Group, the average trading price of a share of such
company’s common stock as of the beginning of the Measurement Period will be
adjusted appropriately;
(iii)in the event of the bankruptcy, delisting, or liquidation of a member of
the TSR Comparator Group, such member will be deemed to have a total shareholder
return equal to -100%;
(iv)in the event of the public announcement of an acquisition or privatization
of a member of the TSR Comparator Group during the first two years of the
Measurement Period, such member will be deemed not to be a member of the TSR
Comparator Group, effective as of the beginning of the Measurement Period;
(v)in the event of the public announcement of an acquisition or privatization of
a member of the TSR Comparator Group during the third year of the Measurement
Period, the total shareholder return of such member and the Company will be
determined as of the date of such public announcement and such member shall be
ranked either above or below the Company at such time and for the remainder of
the Measurement Period;
(vi)in the event a member of the TSR Comparator Group enters into a definitive
agreement to be acquired by the Company or one of its subsidiaries, such member
will be deemed not to be a member of the TSR Comparator Group, effective as of
the beginning of the Measurement Period;
(vii)in the event that the total shareholder return of the Company is within
1/10th of a percent of the total shareholder return of a member of the TSR
Comparator Group, then the Company will be ranked above such member of the TSR
Comparator Group.
"TSR Comparator Group" means the following companies: [ ]























































4

--------------------------------------------------------------------------------



"Total Shareholder Return” means, with respect to the period beginning January
1, [ ] and ending December 31, [ ] (the “Measurement Period”), the cumulative
total shareholder return calculated with respect to each of the Company and each
member of the TSR Comparator Group, which shall be expressed as a percentage
equal to (a) the appreciation in the common stock price of the company from the
beginning of the Measurement Period to the end of the Measurement Period (or
such other period as specified herein), plus dividends deemed reinvested in
company common stock on a monthly basis, divided by (b) the common stock price
of the company at the beginning of the Measurement Period. For this purpose,
stock prices at the beginning and end of the Measurement Period (or such other
period as specified herein) will be determined using the trailing average
closing stock price during the 30 days prior to the beginning and end of such
period, as applicable.
3.Determination of Performance-Based Units Earned.
(a)As soon as practicable after the last day of the Performance Period, the
Administrator shall determine the extent, if any, to which each of the
applicable Performance Goals has been satisfied and shall determine the number
(if any) of Performance-Based Units that have been earned in accordance with
this Award Agreement, which earned Performance-Based Units shall be paid to the
Grantee not later than March 15th of the year following the last day of the
Performance Period. Each Performance-Based Unit earned and vested pursuant to
this Award Agreement shall represent the contingent right to receive a cash
payment of $1.00, subject to the terms and conditions of the Plan and this Award
Agreement.
(b)Except as otherwise provided in Sections 4(b) or 4(d) hereof, the
Performance-Based Units allocated to a Performance Period shall be forfeited
automatically without further action or notice to the extent that such
Performance-Based Units are not earned pursuant to this Award Agreement based
upon the achievement of the Performance Goal for the applicable Performance
Period.
4.Vesting.
(a)The Performance-Based Units (if any) that are earned pursuant to this Award
Agreement shall become vested and nonforfeitable provided that the Grantee
remains in the continuous employment or other service of the Company and its
Subsidiaries through the date on which payment of the Performance-Based Units is
made, except as otherwise provided herein.
(b)Notwithstanding Section 4(a), if the Grantee’s continuous employment or other
service with the Company and its Subsidiaries terminates prior to the payment of
the Performance-Based Units as a result of the Grantee’s death, a pro rata
portion of the Performance-Based Units shall become vested, determined by
multiplying the target number of Performance-Based Units by a fraction, the
numerator of which is the number of days of continuous employment or other
service completed by the Grantee after the Grant Date and the denominator of
which is 1096.
(c)Notwithstanding Section 4(a), if the Grantee’s continuous employment or other
service with the Company and its Subsidiaries terminates prior to the payment of
the Performance-Based Units (i) as a result of the Grantee’s Disability or
Retirement (defined as the Grantee’s voluntary termination of employment with
the consent of the Administrator (or the Administrator’s delegate) at or after
age 60 with at least five years of service with the Company and its
Subsidiaries) or (ii) if the Grantee is a participant in the Company’s Executive
Severance Plan, under any other circumstances that would entitle the Grantee to
the accelerated vesting of
5

--------------------------------------------------------------------------------



an equity or equity-based award pursuant to the terms of such plan, a pro rata
portion of the Performance-Based Units shall become vested, determined by
multiplying the number of Performance-Based Units that would have been earned
pursuant to Section 2 and Section 3 hereof, based upon actual achievement of the
applicable Performance Goals if the Grantee had remained in the continuous
employment or other service of the Company and its Subsidiaries through the last
day of the Performance Period, by a fraction, the numerator of which is the
number of days of continuous employment or other service completed by the
Grantee after the Grant Date and the denominator of which is 1096.
(d)In the event of a Change in Control prior to the payment of the
Performance-Based Units:
(i)If the Performance-Based Units are honored, assumed or substituted in the
form of an Alternative Award, and the Grantee’s continuous employment or other
service with the Company and its Subsidiaries is terminated after the Change in
Control and prior to the payment of the Performance-Based Units (A) by the
Company or a Subsidiary without Cause, or (B) if the Grantee is covered by a
severance plan, employment agreement or offer letter with the Company or a
Subsidiary that provides for severance benefits in the event of a termination by
the Grantee for Good Reason, by the Grantee for Good Reason, then the
Performance-Based Units, to the extent not previously vested or forfeited, will
vest, without pro ration and effective upon such termination of the Grantee’s
employment with the Company and its Subsidiaries, as follows: (x) with respect
to any Performance Period completed prior to the date of such termination of
employment, the number of Performance-Based Units earned pursuant to Section 2
and Section 3 hereof, shall be based upon actual achievement of the applicable
Performance Goals with respect to such Performance Period, and (y) with respect
to any Performance Period not completed prior to the date of such termination of
employment, the number of Performance-Based Units earned pursuant to Section 2
and Section 3 hereof shall be determined as though the Performance Goals were
satisfied at the target level of performance.
(ii)If the Performance-Based Units are not honored, assumed or substituted in
the form of an Alternative Award, then the target number of Performance-Based
Units will vest in full, without pro ration, effective upon such Change in
Control.
(e)For purposes of this Section 4, the continuous employment or other service of
the Grantee with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Grantee shall not be deemed to have ceased to be an
Employee of the Company and its Subsidiaries, by reason of the transfer of his
or her employment or other service among the Company and its Subsidiaries.
5.Forfeiture of Performance-Based Units.
(a)Except as otherwise provided in Section 4 of this Award Agreement or as
otherwise determined by the Committee or as otherwise provided in the Grantee’s
employment agreement (if any) with the Company or a Subsidiary (including,
without limitation, an offer letter), or as otherwise provided in a Company
severance or other agreement (if any) to which the Grantee is a party or a
participant, the Performance-Based Units will automatically be forfeited without
further action by the Company or the Grantee if the Grantee’s employment or
other service with the Company and its Subsidiaries terminates for any reason
(including, without
6

--------------------------------------------------------------------------------



limitation, in the event of termination of the Grantee’s employment or other
service by the Company or a Subsidiary for Cause) prior to the payment of the
Performance-Based Units.
(b)If the Company determines that the Grantee has committed an act of Misconduct
either during employment or other service or within 180 days thereafter, the
Company or Affiliate may cause the Performance-Based Units to be forfeited or,
if paid, the Company shall be entitled to repayment of the Performance-Based
Units previously paid under this Award Agreement within 30 days of the issuance
of a letter by the Company to the Grantee claiming such Misconduct and demand
for repayment. For purposes of this Award Agreement, “Misconduct” shall be
determined by the Company in its sole discretion and shall include, but not be
limited to, any act detrimental to the business or reputation of the Company,
any act determined to be a deliberate disregard of the Company’s or Affiliate’s
rules or policies, or any violation of any confidentiality, non-solicitation or
non-competition restriction applicable to the Grantee.
(c)The Company shall have the sole and absolute discretion to take action or not
to take action pursuant to this Section 5 upon discovery of Misconduct, and its
determination not to take action in any particular instance shall not in any way
limit its authority to cause the forfeiture of the Performance-Based Units or to
recoup the Award by sending a notice in any other instance.
(d)The Performance-Based Units shall be subject to any generally applicable
policies as to forfeiture, recoupment or “clawback” adopted by the Company or an
Affiliate that are communicated to the Grantee or any such policy adopted to
comply with applicable law.
(e)Further, as a convenience and benefit to the Grantee in facilitating the
repayment, the Grantee hereby authorizes the Company or Affiliate to withhold
funds from any remaining payroll compensation, including pay for unused
vacation, to be applied toward any repayment pursuant to this Section 5, where
the law allows.
6.Payments Unsecured. The Company's obligations with respect to the
Performance-Based Units shall be satisfied in full upon payment in accordance
with Section 3 hereof. The Grantee shall not possess any interests in the assets
of the Company until such time as payment has been made to the Grantee in
accordance with Section 3 hereof. The rights of the Grantee hereunder will be no
greater than those of an unsecured general creditor of the Company. No assets of
the Company will be held or set aside as security for the obligations of the
Company hereunder.
7.Section 409A of the Code. The Company intends that each Award of
Performance-Based Units will be exempt from or comply with the requirements of
Section 409A of the Code, and this Award Agreement shall be interpreted and
administered in accordance with such intent. In particular, and notwithstanding
any other provision of this Award Agreement to the contrary: (a) the phrase
“termination of employment or other service” or words of similar import shall
mean the Grantee’s “separation from service” with the Company within the meaning
of Section 409A of the Code; (b) if the Grantee is a “specified employee” at the
time of his or her “separation from service” with the Company (as determined by
the Company in accordance with Section 409A of the Code), then, to the extent
necessary to comply with Section 409A of the Code, any Performance-Based Units
otherwise payable as a result of the Grantee’s separation from service shall be
paid within thirty (30) days after the first business day which is at least six
(6) months after the Grantee’s separation from service (or if earlier, within 70
days after the Grantee’s death); and (c) to the extent required to comply with
Section 409A of the Code, any
7

--------------------------------------------------------------------------------



Performance-Based Units otherwise payable as a result of a Change in Control
shall not be paid at such time unless the Change in Control qualifies as a
“change in control event” within the meaning of Section 409A of the Code and the
Treasury Regulations thereunder and payment at such time is otherwise permitted
without the imposition of additional tax under Section 409A of the Code (and if
payment of Performance-Based Units that become vested upon a Change in Control
is not so permitted, payment of such vested Performance-Based Units will be made
on the earlier of the last day of the Performance Period or within 70 days after
the Grantee’s separation from service (subject to any six-month delay required
for a specified employee as provided herein)). Although the Company will use
reasonable efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of the Performance-Based Units
is not warranted or guaranteed. Neither the Company, its Subsidiaries nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by the Grantee (or
any other individual claiming a benefit through the Grantee) as a result of this
Award Agreement or the Performance-Based Units granted hereunder.
8.Tax Withholding. The Company shall be authorized to withhold any taxes or
other amounts required to be withheld from any payment made with respect to
Performance-Based Units. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Performance-Based Units. The Company
does not guarantee any particular tax treatment or results in connection with
the grant or vesting of the Performance-Based Units or the payments made
pursuant to this Award Agreement.
9.No Employment Contract. Nothing contained in this Award Agreement or the Plan
shall confer upon the Grantee any right with respect to continuance of
employment by, or other service with, the Company and its Subsidiaries, nor
limit or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment or other service or adjust the compensation of the
Grantee, in each case with or without Cause.
10.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Award Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
11.Transferability. The Performance-Based Units will not be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber,
or charge such right or benefit will be void. The Performance-Based Units will
not in any manner be liable for or subject to the debts, liabilities, or torts
of the Grantee.
12.Successors. The obligations of the Company under this Award Agreement shall
be binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.
13.Severability. If any provision of this Award Agreement is determined to be
unenforceable or invalid under any applicable law, such provision will be
applied to the maximum extent permitted by applicable law, and shall
automatically be deemed amended in a
8

--------------------------------------------------------------------------------



manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law.
14.Relation to Plan. This Award Agreement and the Performance-Based Units
granted hereunder are subject to the terms and conditions of the Plan. This
Award Agreement and the Plan contain the entire agreement and understanding of
the parties with respect to the subject matter hereof, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this Award
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, have the right to determine any questions which arise in
connection with the grant of the Performance-Based Units.
15.Governing Law. This Award Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, regardless of the application of
rules of conflict of law that would apply the laws of any other jurisdiction.
16.Amendment. Subject to the terms of the Plan, the Committee may modify this
Award Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Award Agreement to the extent that
the amendment is applicable hereto. Notwithstanding the foregoing (and except as
otherwise may be provided in the Plan), no amendment of the Plan or this Award
Agreement shall adversely impair any rights of the Grantee under this Award
Agreement without the Grantee’s written consent.
17.Use of Grantee’s Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within the Grantee’s country or elsewhere, including
the United States of America. The Grantee consents to the processing of
information relating to the Grantee and the Grantee’s participation in the Plan
in any one or more of the ways referred to above.
18.Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with any Award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Company’s Senior Vice President,
General Counsel and Corporate Secretary, this consent shall be effective for the
duration of the Award. The Grantee also understands that he or she shall have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above at no charge. The Grantee hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Grantee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
9